PRATT, J.
The testimony authorizes a finding that plaintiff had 30 days in which to determine^ whether the horse was satisfactory. Within that time the horse was returned to the vendor, who received it without objection so far as appears. This action is brought to recover back the price paid for the horse on the original purchase. No defense is pleaded except that the original sale was made on Sunday, which is clearly frivolous. If the sale was invalid, that affords no reason why defendant should be allowed to keep money belonging to his neighbor.
Judgment affirmed, with costs. All concur.